Citation Nr: 0513596	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition, to include as secondary to a service-
connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran had active service from January 1989 to March 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  A Board decision issued in March 1997, denied the 
veteran's claim for entitlement to service connection for a 
right knee disorder.

2.  The evidence associated with the claims file subsequent 
to the March 1997 Board decision regarding a right knee 
condition, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for a right knee condition is new and 
material, and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the VA notified the veteran by a letter dated 
in January 2002 that she would have to submit new and 
material evidence in order to substantiate her claim.  She 
was not notified what evidence was necessary to sustain a 
claim for service connection, nor was she notified that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified VA.  The veteran was not 
advised that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment for her claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on her behalf.  The veteran was not notified in the 
statement of the case, dated in December 2002, what evidence 
was necessary to substantiate her claim to reopen the claim 
of entitlement to service connection for a right knee 
condition.  The veteran was notified of the regulations 
regarding new and material evidence as in effect after August 
29, 2001, and the regulations regarding service connection on 
a secondary basis, in the January 2003 supplemental statement 
of the case.  The duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has not been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file.  The veteran's VA 
examination reports as of January 2003 are on file.  The most 
recent VA treatment records associated with the claims file 
are dated in October 1992.  The Board observes that, in her 
substantive appeal dated in February 2003, the veteran 
requested a hearing before the Board in Washington, DC 
regarding the instant issue.  The veteran was not afforded 
such a hearing. 

However, as the Board is reopening the veteran's claim for a 
right knee condition based on new and material evidence, 
whether or not the requirements of the VCAA have been met in 
this case is moot, as no harm or prejudice to the appellant 
has resulted.  See e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92; 57 Fed. Reg. 49747 (1992).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Board denied service connection for a right knee disorder 
in March 1997, and that decision is final.  38 U.S.C.A. 
§ 7104.  A final decision cannot be reopened and reconsidered 
by VA unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).


A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The veteran in this case filed her claim to reopen 
the issue of entitlement to service connection for a right 
knee disorder in March 2001, before the effective date for 
regulatory change of the new and material evidence 
definition.  As such, the regulation in effect prior to 
August 29, 2001, that defines new and material evidence is 
applicable.  38 C.F.R. § 3.156(a) (2001).

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Id. 

In the March 1997 Board decision, the Board denied service 
connection for a right knee disorder on the basis that the 
veteran's right knee symptoms in service were acute and 
transitory and subscribed without residual disability as 
there was no current right knee disorder shown by the 
evidence at that time.  The relevant evidence of record at 
the time of the March 1997 Board decision included the 
veteran's service medical records, VA outpatient treatment 
notes from September 1990 to December 1991 and in October 
1992, a February 1993 VA examination report, a March 1996 VA 
examination report, and various statements from the veteran 
and her representative.  

The evidence pertinent to the veteran's claim of entitlement 
to service connection for a right knee condition, and that 
was associated with the claims file subsequent to the 1997 
Board decision includes private treatment notes dated from 
December 2000 to February 2001; private physical therapy and 
treatment notes from January 2001 to March 2001; private 
physician treatment notes dated in May 2001; Social Security 
Administration notes dated from June 2001 to November 2001; a 
private hospital's radiology report dated in September 2001; 
a VA examination report dated in September 2001; private 
orthopedic treatment notes dated from September 2001 to 
October 2001; a private hospital's magnetic resonance imaging 
scan dated in October 2001; private treatment notes dated 
from October 2001 to January 2002; a private pre-operative 
note dated in December 2001; a private hospital out-patient 
surgery report dated in December 2001; a private physician's 
letter dated in January 2002; private treatment notes dated 
from April 2002 to May 2003; a VA examination report dated in 
January 2003; a Social Security Administration letter dated 
in October 2003; and statements from the veteran and her 
representative.

The additional evidence shows a current diagnosis of a right 
knee disability.  Moreover, a private medical report dated in 
January 2002 found that the veteran's inservice fracture, 
resulted in an abnormal gait and subsequent patellofemoral 
arthritis. 

Upon review of this evidence, the Board finds that the above-
mentioned evidence is both "new" in the sense that this 
evidence was not previously of record, and it is not 
cumulative or duplicative.  It is "material" for purposes 
of reopening the claim, as it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.  For these reasons, the Board 
finds that the additional evidence associated with the file 
since the March 1997 Board decision denying the veteran's 
claim for entitlement to service connection for a bilateral 
knee disability is new and material, and so the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a right knee condition 
is reopened; the claim is granted to this extent only.




REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  In 
this case, the veteran has not been notified of the 
information and evidence needed to substantiate and complete 
a claim with regard to service connection on a secondary 
basis, and notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  

The veteran's representative argues that the VA examination 
conducted in January 2003 was conducted without access to the 
veteran's claims file.  Upon review of the examination, it 
appears as though the examination is based upon the history 
as provided by the veteran.  Additionally, the medical 
evidence of record provides conflicting evidence as to the 
presence of arthritis in the right knee.  Accordingly, an 
additional examination is necessary.

The February 2002 rating decision denied, not only the 
veteran's claim to reopen her claim of entitlement to service 
connection for a right knee disorder, but also denied her 
claim for entitlement to an increased rating for her service-
connected left ankle disability, a claim to reopen the issue 
of entitlement to service connection for a left knee 
disorder, and claims for service connection for a lumbar 
spine condition and an "upper back" condition, both to 
include as secondary to the veteran's service-connected left 
ankle.  Based on the February 2002 denial of these benefits, 
a VA letter was sent to the veteran in February 2002 giving 
notice of information regarding the veteran's rights of 
appeal.  A notice of disagreement (NOD) regarding the rating 
decision was received by the RO in October 2002.  The RO 
accepted this correspondence as an NOD solely on the claim to 
reopen the issue of entitlement to service connection for a 
right knee disorder, however, the language of the NOD 
indicates that the veteran disagreed with the rating decision 
in its entirety, "[b]e advised I wish to disagree with your 
decision of Feb. 21, 2002."  The filing of an NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).

Although the VA issued a statement of the case in December 
2002 and two supplemental statements of the case in January 
2003 and December 2004, regarding the denial of the claim to 
reopen the issue of the right knee, VA has yet to issue a 
statement of the case as to the issues of entitlement to an 
increased rating for a service-connected left ankle 
disability, a claim to reopen the issue of entitlement to 
service connection for a left knee disorder, a claim of 
entitlement to service connection for a lumbar spine 
condition, to include as secondary to the veteran's service-
connected left ankle, and a claim of entitlement to an 
"upper back" condition, to include as secondary to the 
veteran's service-connected left ankle.  See 38 C.F.R. 
§ 19.29 (2004).  The Board is, therefore, obligated to remand 
these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice and assistance requirements 
necessary for sustaining a claim for 
service connection on both a direct and 
secondary basis.

2.  The veteran must be requested to 
identify all sources of medical treatment 
for her right knee disability from May 
2003 to the present, and that she furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source she identifies.  Copies 
of the medical records from all sources 
she identifies, not currently of record, 
must then be requested and associated with 
the claims folder.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran must be afforded an 
examination to determine the nature and 
extent of any right knee disability found.  
All pertinent symptomatology and findings 
must be reported in detail.  The examiner 
must obtain a detailed history of any 
in-service, and post-service right knee 
injuries.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner and 
such a review should be noted in the 
examination report.  Following a review of 
the service, and post-service medical and 
clinical records, the examiner must state 
whether any diagnosed right knee 
disability is directly related to the 
veteran's military service, or to any 
existing service-connected disability.  If 
the examiner cannot provide any opinion 
without resort to speculation, it must be 
noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared must be typed.

4.  The RO must notify the veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained that shows 
that the notice scheduling the examination 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and her 
representative.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of an increased 
rating for a service-connected left ankle 
disability, whether new and material 
evidence has been submitted in order to 
reopen a claim of entitlement to service 
connection for a left knee disorder, 
entitlement to service connection for a 
lumbar spine condition, to include as 
secondary to the veteran's service-
connected left ankle, and entitlement to 
service connection for an "upper back" 
condition, to include as secondary to the 
veteran's service-connected left ankle, 
must be undertaken.  38 C.F.R. §§ 19.26, 
19.29 (2004).  The veteran and her 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal to the 
February 2002 rating decision denying 
these claims must be filed.  38 C.F.R. 
§ 20.202 (2004).  

No action is required by the veteran until she receives 
further notice; however, she 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


